NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT

THOMAS OLIVER,                   )
                                 )
           Appellant,            )
                                 )
v.                               )              Case No. 2D13-3318
                                 )
STATE OF FLORIDA,                )
                                 )
           Appellee.             )
________________________________ )

Opinion filed May 22, 2015.

Appeal from the Circuit Court for
Hillsborough County; Samantha L.
Ward, Judge.

Thomas Oliver, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Diana K. Bock,
Assistant Attorney General, Tampa,
for Appellee.


NORTHCUTT, Judge.


             Thomas Oliver was convicted and sentenced for conspiring to traffic in

amphetamine and for trafficking in amphetamine. This court affirmed his sentences and

convictions on direct appeal. Oliver v. State, 12 So. 3d 230 (Fla. 2d DCA 2009) (table

decision). Oliver then sought postconviction relief pursuant to Florida Rule of Criminal

Procedure 3.850. After an evidentiary hearing on all grounds asserted in Oliver’s
motion, the postconviction court struck his conspiracy conviction because the trial court

had incorrectly given the jury a principals instruction on that count. See Evans v. State,

985 So. 2d 1105 (Fla. 3d DCA 2007). The State then filed a nolle prosequi on the

conspiracy charge.

             The postconviction court denied the balance of Oliver's claims, and he

contests those denials in this appeal. We agree that he must be resentenced for the

trafficking conviction pursuant to a scoresheet that does not include the conspiracy

conviction. We affirm the rest of Oliver's issues on appeal without discussion.

             Affirmed in part, reversed in part, and remanded with directions to

resentence Oliver on his conviction for trafficking in amphetamine.



ALTENBERND and KHOUZAM, JJ., Concur.